

Exhibit 10.1

[vertcolorlogo_7232014.jpg]


MEMORANDUM


TERMS AND CONDITIONS OF STOCK OPTIONS
CLASS 1 COMMON STOCK
[Date]


The CONSTELLATION BRANDS, INC. Long-Term Stock Incentive Plan, as amended from
time to time (the “Plan”), enables Constellation Brands, Inc. (the “Company”) to
grant stock options to purchase Class 1 Common Stock, par value $.01 per share,
of the Company (a “Share” or the “Shares”) to employees and non-employee
directors of the Company (each, when granted a stock option, a “Participant”).
The stock options represented by this Memorandum and the accompanying award
letter (respectively, the “Options” and the Memorandum and accompanying award
letter, together, the “Agreement”) are subject to all of the terms and
conditions contained in the Agreement. By accepting delivery of the Agreement,
the Participant agrees to be bound by the terms and conditions of the Agreement.


1.
Term of Options. The Options, hereby granted on _____________ (the “Date of
Grant”), to [NAME] to purchase up to _______________ Shares will terminate and
expire, to the extent not previously exercised, at 5:00 p.m. Eastern Time on
______________, or such earlier date upon which the Options, or portion thereof,
terminate or expire pursuant to the terms of the Agreement or the Plan (the
“Expiration Date”).



2.
Exercise of Options.



(a)
The Options may be exercised in whole or in part at any time on or after
__________ but no Options may be exercisable after the Expiration Date.



(b)
The Participant can exercise Options by complying with the provisions of the
Plan and by following instructions provided in materials distributed by the
Company. The exercise price, $______ per share (the “Exercise Price”), for the
number of shares subject to the Option (the “Option Shares”) being purchased and
any related withholding tax obligations may be paid by the Participant by (i)
delivery of cash, money order or a certified or cashier’s check; (ii) tendering
previously acquired Shares or shares of Class A Common Stock, par value $.01 per
share, of the Company (“Class A Shares”), as provided for in the Plan;
(iii) delivery of a conversion notice or other conversion instructions
acceptable to the Company irrevocably electing to convert a sufficient number of
Shares received under the Option into Class A Shares (“Conversion Shares”)
together with delivery of irrevocable instructions to a broker or other agent
acceptable to the Company to promptly sell the Conversion Shares received and to
deliver to the Company the





--------------------------------------------------------------------------------

2

appropriate amount of proceeds; and/or (iv) any other payment method that is
established by the Company (which payment method may be restricted or eliminated
from time to time by the Company, in its sole discretion).


(c)
The Company will, without transfer or issue tax to the Participant, issue and
cause to be delivered to the Participant the number of Option Shares purchased
as soon as reasonably practicable after the Participant has appropriately
exercised any Options. The Company is not required to issue Shares to the
Participant until all obligations to withhold taxes and similar charges have
been resolved to the satisfaction of the Company.



(d)
Clawback.  If the Company subsequently determines that it is required by law to
include an additional “clawback” or “recoupment” provision to outstanding
awards, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or recoupment provision shall also apply to this
Award, as applicable, as if it had been included on the Date of Grant and the
Company shall notify the Participant of such additional provision.



3.
Termination of Relationship. As long as the Participant continues to be a
director of the Company, the Options may be exercised once they have vested and
prior to their expiration. If the Participant ceases to be a director of the
Company as a result of the Participant’s death or Disability, the Options shall
all immediately vest. For this purpose, “Disability” means a disability as
defined under Treasury regulation section 1.409A-3(i)(4)(i)(A) which generally
means that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, as solely determined by the Board
of Directors. In addition, subject to Section 4 below, Options which have vested
prior to the termination of the Participant’s relationship with the Company (or
which have vested as a result of the Participant’s death or Disability as set
forth above) may be exercised by the Participant, his designated beneficiary or
legal representative or permitted transferee within three (3) years after the
last day on which the Participant was a member of the Board of Directors of the
Company (the last day on which the Participant is a member of the Board of
Directors of the Company is referred to as the “Termination Date”).



4.
Limitations on Exercise Following Termination of Relationship.



(a)
The time period set forth in Section 3 above is subject to the restriction that
Options may not be exercised after their Expiration Date.



(b)
The time period set forth in Section 3 above is also subject to the restriction
that no Option may be exercised by any person if the Participant’s relationship
with the Company has been terminated for Cause, as defined in the Plan.



(c)
Except as otherwise provided by the Committee administering the Plan, (i) the
only Options that may be exercised after the Termination Date are those Options





--------------------------------------------------------------------------------

3

that were exercisable by the Participant on the Termination Date; and (ii) any
Options which are not exercisable on the Termination Date will automatically
terminate on the Termination Date.


(d)
Any Options which are exercisable on the Termination Date, but which are not
exercised within the three (3) year period specified in Section 3 above (or
sooner as specified in Section 4(a) above), will automatically terminate at the
end of that period (or sooner as specified in Section 4(a) above).



5.
Adjustments for Certain Events. The number and kind of unexercised Options and
the Exercise Price of such Options are subject to adjustment in the event that
certain transactions are taken by the Company which affect the Company’s capital
stock.



6.
Type of Options. The Options are nonqualified stock options granted pursuant to
Section 5 of the Plan.



7.
No Transfer of Options. Unless transferability is authorized by the Option grant
or otherwise permitted by the Committee, Options are not transferable by the
Participant other than (i) by will or the laws of descent and distribution, or
(ii) pursuant to a domestic relations order. Because of laws affecting the
transferability of the Option Shares, the Participant should understand the
securities laws and other implications of any transfer of Options. Any attempt
at assignment, transfer, pledge, hypothetication, or other disposition of the
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon such Option, shall be null and void and without effect.



8.
Address for Notices. All notices to the Company shall be in writing and sent to
the Company’s General Counsel at the Company’s corporate headquarters. Notices
to the Participant shall be addressed to the Participant at the address as from
time to time reflected in the Company’s records as the Participant’s address.



9.
Transferability of Shares. Following exercise of the Option and issuance of
Shares, in the event the Company permits Participant to arrange for sale of
Shares through a broker or another designated agent of the Company, the
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may place a restrictive legend or stop
transfer notation on any certificate that may be issued to represent such Shares
or on its books with respect to such Shares. If a legend or stop transfer
notation is placed on any certificate or the Company’s books with respect to the
Participant’s Shares, the Participant may only sell such Shares in compliance
with such legend or notation.



10.
Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.





--------------------------------------------------------------------------------

4



11.
Governing Law. The Agreement shall be construed in accordance with and governed
by the laws of the State of Delaware, United States of America, regardless of
the law that might be applied under principles of conflict of laws.



12.
Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of the Agreement.



13.
Severability. In the event that any provision in the Agreement, shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.



14.
Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.



15.
Amendment, Suspension or Termination of the Plan. By accepting this Award, the
Participant expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Participant understands that the Plan is discretionary in
nature and may be modified, suspended, or terminated by the Company at any time.



16.
Rights as Stockholder. Neither the Participant nor any person claiming under or
through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Options (whether vested or
unvested) unless and until such Options are exercised and the corresponding
Shares are issued. After such issuance, the Participant shall have the rights of
a stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares, if any.



17.
Responsibility for Taxes.



(a)
The Participant acknowledges that the ultimate liability for all taxes or other
tax related items (“Tax-Related Items”) related to the Participant's
participation in the Plan and legally applicable to the Participant is and
remains the Participant’s responsibility. The Participant further acknowledges
that the Company and/or its Subsidiaries (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect to the Options, including, but not limited to, the grant, vesting or
exercise of the Options, the issuance of Shares upon exercise of the Options,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of any Award to reduce or eliminate Participant’s liability
for Tax-Related Items.



(b)
The Participant agrees as a condition of his or her participation in the Plan to
make arrangements satisfactory to the Company to enable it to satisfy all





--------------------------------------------------------------------------------

5

withholding, payment and/or collection requirements associated with the
satisfaction of the Tax-Related Items. The withholding obligation shall be
satisfied in a manner acceptable to the Company in its sole discretion and may
include the following methods: (i) by the Company withholding all applicable
amounts from the Participant’s cash compensation due to the Participant, (ii) by
surrender to the Company by attestation to the ownership of Shares already owned
that would satisfy the withholding amount, or (iii) by electing to have the
Company withhold from the Shares to be issued upon exercise of the Options a
number of Shares having an aggregate Fair Market Value that would satisfy the
withholding amount, provided, however, that in no event may the number of Shares
withheld in the case of this clause (iii) exceed the applicable statutory
minimum withholding rates. Furthermore, the Participant agrees to pay the
Company any amount the Company may be required to withhold, collect or pay as a
result of the Participant’s participation in the Plan or that cannot be
satisfied by deduction from the Participant’s cash compensation paid to the
Participant by the Company or sale of the shares acquired under the Plan. The
Participant acknowledges that he or she may not participate in the Plan unless
the tax withholding, payment and/or collection obligations of the Company are
satisfied.


18.
General Restrictions on Delivery of Shares. The Company shall not be required to
transfer or deliver any Shares or dividends or distributions relating to such
Shares until it has been furnished with such opinions, representations or other
documents as it may deem necessary or desirable, in its discretion, to insure
compliance with any law or Rules of the Securities and Exchange Commission or
any other governmental authority having jurisdiction under the Plan or over the
Company, the Participant, or the Shares or any interests therein. The Award of
Options evidenced by the Agreement is also subject to the condition that, if at
any time the Committee administering the Plan shall determine, in its
discretion, that the listing, registration or qualification of the Shares (or
any capital stock distributed with respect thereto) upon the New York Stock
Exchange (or any other securities exchange or trading market) or under any
United States state or Federal law or other applicable Rule, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of the Award of Options
evidenced by the Agreement or the issuance, transfer or delivery of the Shares
(or the payment of any dividends or other distributions related to the Shares),
the Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares unless such listing, registration,
qualification, consent or approval shall have been effected or obtained to the
complete satisfaction of the Committee and free of any conditions not acceptable
to the Committee.



19.
Acknowledgments. The Participant acknowledges and agrees to the following:



(a)
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.





--------------------------------------------------------------------------------

6



(b)
The Company reserves the right to impose other requirements on participation in
the Plan, on the Options and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or other applicable Rule or facilitate the administration of the
Plan, and to require the Participants to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.



20.
No Listing of Option Shares; Conversion. The Company has not listed the Option
Shares for trading on the New York Stock Exchange and does not intend to effect
such a listing. Pursuant to the Certificate of Incorporation of the Company,
Option Shares may be converted into Class A Shares, but only if the Class A
Shares received upon the conversion are sold or transferred immediately
following the conversion in a market transaction or qualifying private
transaction as such terms are defined in the Company’s Certificate of
Incorporation. The Class A Shares into which Option Shares may be converted have
been or will, prior to issuance, be listed for trading on the New York Stock
Exchange.



21.
Incorporation of Plan. The Options are subject to the terms and conditions of
the Plan, which are incorporated herein by reference. The Company, upon request,
will provide a copy of the Plan to the Participant. To the extent that the terms
and conditions of the Documents are inconsistent with the Plan, the provisions
of the Plan shall control. Capitalized terms used in this Agreement and not
otherwise defined shall have the meaning given to such terms under the Plan.



22.
Applicable Times and Dates. All references to times and dates in the Plan and in
documents relating to the Plan refer, respectively, to Eastern Standard Time (or
Eastern Daylight Savings Time, as appropriate) in the United States of America
and to dates in New York State based on such Eastern Standard Time (or Eastern
Daylight Savings Time, as appropriate).



23.
Electronic Delivery and Execution. The Participant hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.





--------------------------------------------------------------------------------

7



24.
Code Section 409A. The Options are intended to be exempt from Section 409A and,
accordingly, the terms of the Agreement shall be construed to preserve such
exemption. To the extent that the Options granted under the Agreement are
subject to the requirements of Section 409A, the Agreement shall be interpreted
and administered in accordance with the intent that the Participant not be
subject to tax under Section 409A. Neither the Company nor any of its
Subsidiaries shall be liable to any Participant (or any other individual
claiming a benefit through the Participant) for any tax, interest, or penalties
the Participant might owe as a result of participation in the Plan, and the
Company and its Subsidiaries shall have no obligation to indemnify or otherwise
protect the Participant from the obligation to pay any taxes pursuant to Section
409A, unless otherwise specified.



BY MY ELECTRONIC ELECTION TO ACCEPT THE GRANT OF OPTIONS (WHICH SERVES AS MY
ELECTRONIC SIGNATURE OF THE AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE
PLAN IS GOVERNED BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT.




